DETAILED ACTION
Examiner Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims priority from provisional application 62574313 (filed 10/19/2017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 14-16, and 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over LUO et al. (US 20190116605 A1, hereinafter LUO), in view of Priyanto et al. (US 20160295366 A1, hereinafter Priyanto).

Regarding claim 1, LUO teaches an apparatus of a first cellular communication device, comprising (in general, see fig. 7 and corresponding paragraphs 117-125; see also fig. 5 and corresponding paragraphs 103-108 for additional relevant information):
 a data storage device (see fig. 18, e.g. memory) configured to store reference signal data identifying a plurality of reference signals corresponding to a plurality of communication beams used by a second cellular communication device (see at least para. 120-121, e.g. scheduled entity 702 measures time information and angle information from the reference signals of the reference beams sent by the scheduling entity 704); and 
one or more processors (see fig. 18, e.g. processor) configured to: 
process a received portion of the plurality of reference signals received from the second cellular communication device through at least a portion of the plurality of communication beams (see at least 117 along with para. 104, e.g. scheduled entity 702 measures reference signals of the reference beams sent by the scheduling entity 704); 
normalize times of arrival (ToAs) of one or more reference signals of the received portion of the plurality of reference signals to a common time period unit (see at least para. 123 of fig. 7 along with para. 104 of fig. 5, see also fig. 4 for information in conventional system frame/subframes/slots/symbols orientation; e.g. calculates time difference between a ToD and a ToA associated with a beam for each of the beams transmitted in a synchronization slot); and
 select which of the plurality of communication beams correspond to the one or more reference signals using the reference signal data (see at least para. 119, e.g. choosing one or more serving downlink beams using the measurements).
LUO differs from the claim, in that, it does not specifically disclose identify which of the plurality of communication beams correspond to the one or more reference signals; which is well known in the art and commonly used for improving coverage and reducing interference.
Priyanto, for example, from the similar field of endeavor, teaches mechanism of identify which of the plurality of communication beams correspond to the one or more reference signals (see at least claim 21 along with claim 1, e.g. identify beams); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Priyanto into the apparatus of LUO for improving coverage and reducing interference.

Regarding claim 2, LUO in view of Priyanto teaches the one or more processors are further configured to generate a report signal to be transmitted to the second cellular communication device, the report signal configured to indicate a normalized ToA of at least one of the one or more reference signals.  (LUO, see at least para. 120, e.g. time information and angle information of at least the candidate beams 723-726 within the beam measurement report 760)

Regarding claim 3, LUO in view of Priyanto teaches the report signal indicates only the normalized ToA of the one or more reference signals of the received portion of the plurality of reference signals that has a earliest normalized ToA.  (LUO, see at least para. 123, e.g. utilize preconfigured or comparative threshold to include or forgo beams in beams selection)

Regarding claim 4, LUO in view of Priyanto teaches the one or more reference signals include each reference signal of the received portion of the plurality of reference signals.  (LUO, see at least para. 117, e.g. beam reference signal (BRS) in reference beams)

Regarding claim 5, LUO in view of Priyanto teaches the one or more reference signals include a subset of the received portion of the plurality of reference signals, the subset determined based on a signal quality of each reference signal of the received portion of the plurality of reference signals. (LUO, see at least para. 117, e.g. the scheduled entity 702 may identify the candidate beams 723-726 by measuring beam quality information)

Regarding claim 6, LUO in view of Priyanto teaches the one or more processors are further configured to generate a report signal to be transmitted to the second cellular communication device, the report signal configured to indicate only a normalized ToA of a reference signal in the subset with an earliest normalized ToA. (LUO, see at least para. 119 and 123, e.g. beam measurement report 760 as well as utilize preconfigured or comparative threshold to include or forgo beams in beams selection)

Regarding claim 7, LUO in view of Priyanto teaches the one or more processors are further configured to generate a report signal to be transmitted to the 

Regarding claim 8, LUO in view of Priyanto teaches the one or more processors are further configured to generate a report signal to be transmitted to the second cellular communication device, the report signal configured to indicate a normalized ToA of each reference signal in the subset.  (LUO, see at least para. 118, e.g. the beam measurement report 760 may include a respective beam index, along with the BRSRP and/or RSSI, of each candidate beam in the set of candidate beams 723-726)

Regarding claim 9, LUO in view of Priyanto teaches the subset includes a pre-determined number of the reference signals of the received portion of the plurality of reference signals with a highest signal quality.  (LUO, see at least para. 119, e.g. a pair of serving downlink beams may selected as a downlink beam pair link (BPL) based on the beam measurement report 760)

Regarding claim 10, LUO in view of Priyanto teaches the subset includes any reference signals of the received portion of the plurality of reference signals with a signal quality above a pre-determined threshold.  (LUO, see at least para. 123, e.g. 

Regarding claim 14, LUO in view of Priyanto teaches the one or more processors are configured to generate other reference signals to be sent to the second cellular communication device to enable the second cellular communication device to determine normalized ToAs of the other reference signals.  (LUO, see at least para. 107 of fig. 5 along with para. 120, e.g. BS 504 may derive the candidate beams for the UE 504 from UL measurements)

Regarding claim 15, LUO in view of Priyanto teaches the plurality of reference signals comprise Synchronization Signal Blocks (SSBs), Positioning Reference Signals (PRSs), Channel State Information Reference Signals (CSI-RSs), DeModulation Reference Signals for one or more Physical Broadcast Channels (DMRSs for PBCH), Primary Synchronization Signals (PSSs), Secondary Synchronization Signals (SSSs), Physical Random Access Channel (PRACH) signals, Physical Uplink Control Channel (PUCCH) signals, Sounding Reference Signals (SRSs), or combinations thereof.  (LUO, see at least para. 76, 104, 107, etc.)

Regarding claim 16, LUO in view of Priyanto teaches the common time period unit comprises a time slot, an Orthogonal Frequency Division Multiplexing (ODFM) symbol, a subframe, or a system frame.  (LUO, see at least para. 104, e.g. BS 504 may 

Regarding claims 27, 28, 29, 30, and 31, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, and 5, respectively, except each of these claims is in method claim format.

Regarding claims 32, 33, 34, 35, and 36, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, and 5, respectively, except each of these claims is in computer-readable medium claim format.
To be more specific, LUO in view of Priyanto also teaches computer-readable medium (LUO, see at least fig. 18), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over LUO in view of Priyanto, as applied to claims1 and 5 above, and further in view of MIZUSAWA; Nishiki (WO/2017/038368, hereinafter MIZUSAWA; Note: corresponding US published application US 20180220406 A1 is being used as translation version for rejection citations purposes).

Regarding claim 11, LUO in view of Priyanto teaches the signal quality of each of the plurality of reference signals in the received portion of the plurality of reference signals is determined using one or more measurements selected from a group 
LUO in view of Priyanto differs from the claim, in that, it does not specifically disclose Reference Signal Receive Quality (RSRQ); which is well known in the art and commonly used for ensuring largest signal reception strength.
MIZUSAWA, for example, from the similar field of endeavor, teaches mechanism of using Reference Signal Receive Quality (RSRQ) (see at least para. 242); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate MIZUSAWA into the apparatus of LUO in view of Priyanto for ensuring largest signal reception strength.

Regarding claim 12, LUO in view of Priyanto and MIZUSAWA teaches the data storage device is further configured to store a bitmap received from the second cellular communication device, the bitmap configured to indicate a subset of the plurality of reference signals that are allowed to be included in the one or more reference signals.  (LUO, see at least fig. 18, e.g. memory; MIZUSAWA, see at least para. 174-180, in particular, para. 180, e.g. using bitmap)

Regarding claim 13, LUO in view of Priyanto and MIZUSAWA teaches the bitmap is configured to indicate the reference signals themselves, the communication beams corresponding to the reference signals, indexes of the reference signals or communication beams, patterns of the reference signals or the communication beams, 

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered.  Regarding independent claims 1, 27, and 32, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.

Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.  Examiner offers explanations and reasoning in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“Applicant respectfully traverses these rejections. In particular, the references fail to teach or suggest to “normalize times of arrival (ToAs) of one or more reference signals of the received portion of the plurality of reference signals to a common time period unit.”

As discussed in paragraphs [0029]-[0034] of the present application, a UE may be able to use its knowledge of the timing illustrated in FIG. 3 to normalize the ToAs of the SSBs 308-316 to a common time period (e.g., a common time period unit). The ToAs of SSBs 308-316 may be normalized to a common time period unit in order to facilitate comparison of the total time that it took for each SSB 308-316 to travel from a base station to the UE (i.e., the normalized ToA). In the embodiment of FIG. 3, the selected time period unit is a time slot. As illustrated in FIG. 3, the first SSB 308 and the second SSB 310 are transmitted by a base station in the first time slot 302, the third SSB 312 and the fourth SSB 314 are transmitted by the base station in the second time slot 304, and the fifth SSB 316 is transmitted by the base station in the third time slot 306. Under these 

To normalize the ToAs of the SSBs 308-316, the UE uses timing information that is known regarding how the base station transmits the SSBs 308-316. For example, the UE may store RS timing information received from the base station. This timing information may indicate points of reference for timing of the RSs relative to each other and relative to time slots. By way of non-limiting example, the RS timing information may indicate timing of the time slots 302-306 relative to the SSBs 308-316 and to each other, timing of the SSBs 308-316 relative to the time slots 302-316 and to each other, or combinations thereof. As a result, to the extent that the SSBs 308-316 are received according to a different tinting than that set forth in the timing information, the UE can attribute this variation in timing of the SSBs 308-316 to the channel between the UE and the base station. The UE can use the timing information to normalize the received SSBs 308-316 to a common time unit. In consequence, the UE can determine which of the SSBs 308-316 had an earliest normalized ToA, which would correspond to a shortest total time of propagation between the base station and the UE.

The cited references, whether considered individually or when combined, fail to teach or suggest normalizing ToAs of reference signals to a common time period unit. Paragraphs [0121] of Luo merely teaches measuring angle of arrival/departure of a reference beam. An entity “may receive a reference beam on multiple elements of antenna array and then calculate the time difference of arrival (TDoA) between the elements of an antenna by measuring the difference in the received phase of the beam at each element. The measured TDoA between the antenna elements may then be converted into a measure of the angle of arrival / departure of the reference beam.” While this may be used to determine an angle of arrival or departure, Luo does not teach or suggest then normalizing times of arrival to a common time period unit. Paragraph [0123] of Luo merely teaches comparing a ToD or ToA of a beam to a threshold. Such comparison, however, does not normalize ToAs to a common time period unit. Similarly, Priyanto is silent as to normalizing ToAs to a common time period unit.”  (Remarks, pages 8-9)

The arguments are carefully reviewed, however, the examiner respectfully disagrees.  The examiner believes the arguments are centered on the newly amended features 
	NOTE: the arguments above seems to argue that the normalization process of LUO is not the same as in claim 1, however what is stated in the arguments (or disclosed in the Specification) is not being defined in the claim body or in claim 1.  The examiner suggests the applicants to clearly define how their normalization process is done, if any different from LUO, in relation to the common time period unit in claim 1.  Doing so would help in compact prosecution.

Regarding independent claims 27 and 32, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Regarding claim 2, applicant argues that (applicant’s emphasis included, if any):
“For example, claim 2 recites “to generate a report signal to be transmitted to the second cellular communication device, the report signal configured to indicate a normalized ToA of at least one of the one or more reference signals.” Page 5 of the Office Action asserts that the subject matter of 

The examiner again respectfully disagrees.  Similarly to the arguments in claim 1 above, the arguments seem stated that the indication of a normalized ToA is different from the beam measurement report 760 of LUO, but did not provide enough details as to how they are being different.  The examiner again suggests the applicant to clearly define in the claim body as to how a normalized ToA report should be for assisting in prosecution.  Nonetheless, the beam measurement report 760 of LUO may include information such as the angle of arrival (AoA) and/or angle of departure (AoD) of each of the candidate beams, the angular difference of arrival (ADoA) and/or angular difference of departure (ADoD) between respective pairs of candidate beams, and/or temporal information, such as the time of arrival (ToA), and/or the time of departure (ToD) of each of the candidate beams and/or the time difference of arrival (TDoA) and/or time difference of departure (TDoD) between respective pairs of candidate beams.  Hence, LUO indeed teaches or suggests the argued features of claim 2.

Accordingly, all pending dependent claims of the independent claims 1, 27 and 32, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465